DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 11 and 15 recite claim limitations that are similar to those used to invoke 35 USC 112(f).  However, currently those limitations do not invoke 35 USC 112(f) for the reasons below.
Claim 11 recites “a receiver configured to receive…”, “a processor…configured to lock…”, and “a transmitter…configured to send…” where the terms receiver, processor, and transmitter has structure meaning to those of ordinary skill in the art and thus do not serve as generic placeholders.  Claim 15 recites similar limitations as those above (receiver and transmitter).  Therefore, Prong A has not been met.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second data range of the first file" in the body of claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 repeatedly makes mention that the requests are related to the first version (or first version of the first file) and it is unclear whether the fourth lock request is directed towards the first version of the first file or just first file in general.  Claims 4-5 depend upon claim 3 and inherit the same deficiencies as noted above.
Claim 9 recites a similar issue in that it recites “the first file” and it is unclear whether the intention is for the first file or the first version (or first version of the first file).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 8, 11-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al [US 2016/0070741 A1] (from IDS) in view of Regni et al [US 2016/0246834 A1].
With regard to claim 1, Lin teaches a data storage method implemented by a metadata server, comprising: receiving, from a first client, a first lock request requesting to lock a first data range of a first file, wherein the first data range indicates a data range for the first client to write data; locking the first data range when the first data range is not locked (see paragraph [0094]; the clients can request a data range lock for a file and have it locked when there is no sharing violation).
Lin teaches that locks can be granted or failed but does not appear to explicitly teach sending, to the first client a first lock response indicating that the first data range is locked. 
Regni teaches sending, to the first client a first lock response indicating that the first data range is locked (see paragraphs [0176], [0177], and [0183]; the system can send back a response to inform the client that the data range is locked). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the range locking system of Lin by including means to provide responses about the lock requests as taught by Regni in order to allow the clients to clearly know the status of their requests and be able to respond accordingly based on that response.

With regard to claim 2, Lin in view of Regni teach wherein before receiving the first lock request, the data storage method further comprises:  receiving, from the first client, a second lock request requesting to lock a first version of the first file, locking the first version when the first file is not locked; and, sending, to the first client, a second lock response indicating that the first version is locked (see Regni, paragraphs [0176], [0177], and [0183]; see Lin, paragraph [0094]; the system can send back a response to inform the client that the data range is locked based on the client’s request to lock the data).

With regard to claim 3, Lin in view of Regni teach wherein after locking the first version, the data storage method further comprises: receiving, from a second client, a third lock request requesting to lock a second version of the first file (see Lin, paragraph [0060]; the client requests can be for different versions of a file);
sending a third lock response to the second client when the first version is locked and when the second version is same as the first version, wherein the third lock response indicates that the first version is locked (see Regni, paragraphs [0176], [0177], and [0183]; see Lin, paragraphs [0060] and [0093]; the system can send back a response to inform the second client the particular version is already locked, especially if the request is for a file-level lock thus indicating that another client has some access to the file);
receiving, from the second client, a fourth lock request requesting to lock a second data range of the first file; locking the second data range when the second data range is not locked; and sending, to the second client, a fourth lock response indicating that the second data range is locked by the second client (see Lin, paragraph [0094]; see Regni, paragraphs [0176], [0177], and [0183]; the system can send back a response to inform the client that the data range is locked). 

With regard to claim 4, Lin in view of Regni teach wherein after receiving the fourth lock request, the data storage method further comprises: identifying that a third data range in the second data range is locked; locking, in response to the identifying, a fourth data range that is other than the third data range in the second data range; and sending to the second client, a fifth lock response indicating that the fourth data range is locked by the second client (see Lin, paragraph [0098]; see Regni, paragraphs [0176], [0177], and [0183]; the system can dynamically handle requests for range locks that are already locked including granting a sub-range of the locked portion and send a response to the client informing them of the lock status).

With regard to claim 7, Lin in view of Regni teach wherein after sending the first lock response, the data storage method further comprises: receiving, from the first client, a first unlock request requesting to unlock the first data range; unlocking the first data range; and sending a first unlock response to the first client (see Lin, paragraph [0098]; see Regni, paragraphs [0167] and [0176]; the users can release the lock and be informed of the success of the request).

With regard to claim 8, Lin in view of Regni teach wherein after sending the second lock response, the data storage method further comprises: receiving, the first client, a second unlock request requesting to unlock the first version; unlocking the first version; and sending a second unlock response to the first client (see Lin, paragraph [0098]; see Regni, paragraphs [0167] and [0176]; the users can release the lock and be informed of the success of the request).

With regard to claims 11-13, these claims are substantially similar to claims 1-2 and 7 respectively and are rejected for similar reasons as discussed above.

With regard to claim 16, Lin teaches a first client comprising: a transmitter configured to: send, to a metadata server, a first lock request requesting to lock a first data range of a first file; and send, to a storage server, a write request comprising to-be-written data, wherein the write request requests to write the to-be-written data to the first data range (see paragraphs [0086] and [0094]; the clients can request a data range lock for a file and have it locked when there is no sharing violation and then proceed to be able to write the data).
Lin teaches that locks can be granted or failed but does not appear to explicitly teach a receiver coupled to the transmitter and configured to receive, from the metadata server, a first lock response indicating that the first data range is locked. 
Regni teaches receiver coupled to the transmitter and configured to receive, from the metadata server, a first lock response indicating that the first data range is locked (see paragraphs [0176], [0177], and [0183]; the system can send back a response to inform the client that the data range is locked). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the range locking system of Lin by including means to provide responses about the lock requests as taught by Regni in order to allow the clients to clearly know the status of their requests and be able to respond accordingly based on that response.

With regard to claims 17, 19, and 20, these claims are substantially similar to claims 2, 7, and 8 and are rejected for similar reasons as discussed above.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al [US 2016/0070741 A1] in view of Regni et al [US 2016/0246834 A1] in further view of Edelstein et al [US 2004/0172395 A1].
With regard to claim 5, Lin in view of Regni teach all the claim limitations of claims 1-3 as discussed above.
Lin in view of Regni teach file-level locking but do not appear to explicitly teach wherein after receiving the third lock request, the data storage method further comprises: identifying that the first version is locked and the second version is different from the first version; and sending, in response to the identifying, a lock failure indication message to the second client.
Edelstein identifying the second version is different from the first version (see paragraph [0040]; the system allows access to a file and then can perform a comparison when attempting to grant a lock to see if the versions are the same or if they are different).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the version control and range locking system of Lin in view of Regni by including means to compare versions as taught by Edelstein in order to ensure data integrity by ensuring that the data being locked is the same as the data that is at the remote system so that data conflicts don’t occur thus helping to resolve any conflicting writes while reliably storing and giving access to the underlying files to multiple client systems.
Lin in view of Regni in further view of Edelstein wherein after receiving the third lock request, the data storage method further comprises: identifying that the first version is locked and the second version is different from the first version; and sending, in response to the identifying, a lock failure indication message to the second client (see Edelstein, paragraph [0053]; see Lin, paragraph [0093] and [0096]; the second client can send a lock request and based on different versions from what the second client has versus what is stored, can cause conflict resolution including a lock request failure).



Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al [US 2016/0070741 A1] in view of Regni et al [US 2016/0246834 A1] in further view of Schmuck et al [US 5,956,734] and Edelstein et al [US 2004/0172395 A1].
With regard to claim 6, Lin in view of Regni teach all the claim limitations of claims 1-3 as discussed above.
Lin in view of Regni do not appear to explicitly teach wherein the second lock response comprises a first token corresponding to the first version, wherein the first lock request comprises a second token, and wherein after receiving a the first lock request sent and before sending the first lock response, the data storage method further comprises: determining whether the second token is same as the first token; and sending, to the first client, the first lock response when the second token is same as the first token and when the first data range is not locked.
Schmuck teaches wherein the second lock response comprises a first token (see col 34, lines 30-58; the system can utilize tokens to help keep track of what access rights the clients have for particular data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the range locking system of Lin in view of Regni by including means to utilize byte range lock tokens as taught by Schmuck in order to allow the clients to not only receive information about the status of their locks but also actually hold/acquire that token that clearly indicates their particular access rights and help expediate any subsequent access to the same data.
Lin in view of Regni in further view of Schmuck do not appear to explicitly teach a first token corresponding to the first version, wherein the first lock request comprises a second token, and wherein after receiving the first lock request sent and before sending the first lock response, the data storage method further comprises: determining whether the second token is same as the first token; and sending, to the first client, the first lock response when the second token is same as the first token and when the first data range is not locked.
Edelstein teaches determining whether the second token is same as the first token (see paragraph [0040]; the system allows access to a file and then can perform a comparison when attempting to grant a lock to see if the versions are the same or if they are different).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the version control and range locking system of Lin in view of Regni in further view of Schmuck by including means to compare versions as taught by Edelstein in order to ensure data integrity by ensuring that the data being locked is the same as the data that is at the remote system so that data conflicts don’t occur thus helping to resolve any conflicting writes while reliably storing and giving access to the underlying files to multiple client systems.
Lin in view of Regni in further view of Schmuck and Edelstein teach wherein the second lock response comprises a first token corresponding to the first version (see Schmuck, col 34, lines 30-58; Edelstein, paragraphs [0036] and [0040]; version information can be stored and utilized in requests to determine if the versions/tokens are the same),
wherein the first lock request comprises a second token, and wherein after receiving the first lock request sent and before sending the first lock response, the data storage method further comprises: determining whether the second token is same as the first token and sending, to the first client, the first lock response when the second token is same as the first token and when the first data range is not locked (see Edelstein, paragraph [0040]; see Regni, paragraphs [0176], [0177], and [0183]; see Lin, paragraphs [0060] and [0094]; the system can send back a response to inform the client that the data range is locked based on the client’s request to lock the data and based on the tokens/versions being the same).

With regard to claim 18, this claim is substantially similar to claim 6 and is rejected for similar reasons as discussed above.



Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al [US 2016/0070741 A1] in view of Regni et al [US 2016/0246834 A1] in further view of Daum et al [US 2009/0063488 A1].
With regard to claim 9, Lin in view of Regni teach all the claim limitations of claims 1 and 2 as discussed above.
Lin in view of Regni do not appear to explicitly teach wherein after locking the first version, the data storage method further comprises: starting a lock timing of the first file; and unlocking the first version when the lock timing reaches a first preset period and when the metadata server has not received an unlock request from a client for the first version.
Daum teaches wherein after locking the first version, the data storage method further comprises: starting a lock timing of the first file; and unlocking the first version when the lock timing reaches a first preset period and when the metadata server has not received an unlock request from a client for the first version (see paragraphs [0015] and [0016] and [0023]; the system can start a timer and reclaim the lock if the timer exceeds some threshold).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the range locking system of Lin in view of Regni by including a timeout process for lock management as taught by Daum in order to help the system ensure continued availability of the data files for all the clients which in turn helps improve performance of other client systems by not having to unnecessarily wait for a long period of time to obtain a lock that another client system locked but did nothing with it.

With regard to claim 10, Lin in view of Regni teach all the claim limitations of claim 1 as discussed above.
Lin in view of Regni do not appear to explicitly teach wherein after locking the first data range, the data storage method further comprises: starting a lock timing of the first data range; and unlocking the first data range when the lock timing reaches a second preset period and when the metadata server has not received an unlock request from the first client for the first data range.
Daum teaches wherein after locking the first data range, the data storage method further comprises: starting a lock timing of the first data range; and unlocking the first data range when the lock timing reaches a second preset period and when the metadata server has not received an unlock request from the first client for the first data range (see paragraphs [0015] and [0016] and [0023]; the system can start a timer and reclaim the lock if the timer exceeds some threshold).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the range locking system of Lin in view of Regni by including a timeout process for lock management as taught by Daum in order to help the system ensure continued availability of the data files for all the clients which in turn helps improve performance of other client systems by not having to unnecessarily wait for a long period of time to obtain a lock that another client system locked but did nothing with it.

With regard to claims 14 and 15, these claims are substantially similar to claims 9 and 10 and are rejected for similar reasons as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Defaix et al [US 2004/0133444 A1] teaches at paragraph [0012] that the system can lock a version of a file where the client request can indicate a particular version to lock.
Holland [US 2003/0187860 A1] teaches in paragraphs [0050]-[0054] the lock request message format including for a range lock as well as whole-file locks and how that can be combined with range locking requests too. 
Anderson et al [US 2009/0019047 A1] teaches at paragraph [0048] a byte range lock and the respective token that is locked that illustrates what the range for the file is that the client can access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        8/26/2022